Citation Nr: 9920616	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-12 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 
INTRODUCTION

The veteran served on active duty from February 1971 to March 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal in a manner that warrants some explanation.  In 
February 1995, the veteran filed a claim of entitlement to 
service connection for residuals of hepatitis, claimed as 
liver damage. In an August 1995 decision, the RO denied his 
claim.  In September 1995, the RO notified the veteran of 
that decision at his last known address, with a copy of the 
letter sent to his representative.  The veteran did not 
appeal that decision within one year of the date of that 
decision, and it became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302(a) (1995).  (Although the veteran 
submitted a letter to the RO in August 1996 regarding 
hepatitis, this did not reflect any disagreement with the 
August 1995 decision or a desire to contest the result of 
that decision, and mentions nothing about service connection 
or compensation benefits.  See 38 C.F.R. § 20.201 (1995).)  
Thus, in order for the veteran to obtain service connection 
for any liver disability, including hepatitis C, he must 
submit new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  

The characterization of this issue is important because if 
the question presented is whether new and material evidence 
has been submitted, the question becomes a jurisdictional 
matter for the Board.  Hickson v. West, 12 Vet. App. 247 
(1999); see Winters v. West, 12 Vet. App. 203 (1999), Elkins 
v. West, 12 Vet. App. 209 (1999).  Here, in August 1997, the 
veteran's representative submitted a claim for "service 
connection of the hepatitis infection."  In February 1998, 
the RO denied service connection for hepatitis C.  The 
representative filed a notice of disagreement therewith in 
June 1998.  Later in June 1998, the RO issued a statement of 
the case on the matter of entitlement to "service connection 
for hepatitis C."  In July 1998 the veteran perfected his 
appeal by filing a VA Form 9 ("Appeal to the Board of 
Veterans' Appeals") on the issue of "service connection for 
hepatitis C."  Because the matter before the Board is 
actually a petition to reopen a previously and finally denied 
claim, and because the veteran's claim has been developed for 
appeal only with respect to hepatitis C, the Board has 
recharacterized the issue on appeal as it appears on the 
front page of this decision.  The Board notes that there is 
no prejudice to the veteran by this recharacterization 
because (as found below), new and material evidence has been 
presented, the claim is well grounded, and the decision that 
follows addresses his claim on the merits.  


FINDINGS OF FACT

1.  In August 1995, the RO denied the veteran's claim of 
entitlement to service connection for residuals of hepatitis.  
The RO notified him of that decision and he did not initiate 
an appeal therefrom.  That decision has become final.

2.  A November 1997 VA examination report, which was not of 
record in August 1995, reflects a diagnosis of hepatitis C, 
acquired during service.  

3.  The veteran does not have hepatitis C. 


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
previously and finally denied claim of entitlement to service 
connection has been presented, insofar as the claim pertains 
to hepatitis C.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

2.  The veteran's claim of entitlement to service connection 
for hepatitis C is well grounded.  38 U.S.C.A. § 5107 (1991).  

3.  Service connection for hepatitis C is not warranted.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran 
is entitled to service connection for hepatitis C.  As a 
preliminary matter, the Board finds that new and material 
evidence has been presented sufficient to reopen the claim, 
and also to well ground his claim, due to the November 1997 
VA examination diagnosis of hepatitis C acquired during 
service time.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).  See Winters, 12 Vet. App. 203; 
Elkins, 12 Vet. App. 209.  The Board is satisfied that the 
resultant duty to assist has been satisfied.  In particular, 
the RO obtained documents pertinent to the veteran's claim, 
and VA physicians examined the veteran for the purpose of 
determining the nature and etiology of the claimed hepatitis, 
and reviewed the claims file in doing so.  Thus, the Board 
will proceed to the merits of his claim.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In this regard, the Board notes that in order to establish 
service connection for a disability, there must be evidence 
that such disability is related to disease or injury that 
either began in or was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Moreover, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  However, entitlement to receipt 
of benefits for service-connected disease or injury is 
limited to cases where such incidents have resulted in a 
current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); see Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability). 

Here, the veteran's service medical records reflect that he 
had recurrent hepatitis during service, without any 
indication as to the type of hepatitis.  However, the lack of 
such information, as well as any uncertainty as to precisely 
how the veteran contracted hepatitis during service, is 
immaterial to the disposition of this case, because the 
weight of the evidence tends to show that he does not 
currently have hepatitis C.  

The medical evidence in this regard includes the following.  
Private medical records of Elizabeth Weiss, M.D., dated from 
February to December 1994, reflect that during the veteran's 
initial visit, he reported a history of hepatitis during 
service, and that he was unsure of what type of hepatitis he 
had at that time.  Dr. Weiss stated that clarifying the kind 
of hepatitis he had, and his hepatitis status, was important, 
and that she would try to obtain his records for this.  
However, none of Dr. Weiss' records reflect that the veteran 
had complaints referable to hepatitis, and there was no 
diagnosis of hepatitis.  

The report of a June 1995 VA alimentary appendages 
examination, conducted to determine the nature and etiology 
of any current liver condition, reflects the veteran's 
complaints of continued tenderness in the right upper 
quadrant since service, as well as inability to tolerate 
alcohol or greasy foods.  The report of a contemporaneous 
hepatitis laboratory profile reflects that testing for the 
hepatitis C antibody (HbCab), and other hepatitis tests, were 
negative.  The report of the alimentary appendages 
examination reflects that, after the report was generated, 
the examiner reviewed the hepatitis laboratory profile, and 
that the profile was negative.  The examiner stated that this 
suggests that the veteran did not have hepatitis B during 
service, and that the most likely situation was that he had a 
complete recovery from hepatitis A.  There was no diagnosis.

An April 1997 VA outpatient laboratory report reflects that 
the veteran tested positive for exposure to the hepatitis C 
antibody, and otherwise tested negatively for hepatitis.  

A May 1997 VA outpatient report reflects the veteran's 
complaints of nausea and discomfort in his right upper 
quadrant when eating greasy chicken, and sensitivity when 
drinking "5 to 6" beers.  The examiner noted the veteran's 
history of in-service hepatitis in some detail.  Laboratory 
results were noted to include a positive test for the 
hepatitis C antibody, although all other laboratory testing 
was negative or within normal limits - including the test for 
"Hepatitis C PCR," i.e., hepatitis C virus polymerase chain 
reaction, as reflected by the May 1997 laboratory report.  
Other hepatitis profiles were also negative.  The assessment 
was hepatitis C infection.  

Radiographic testing conducted by VA in May and June 1997 to 
rule out liver disease revealed minimal bibasilar thickening, 
but the liver was found to have normal attenuation with no 
evidence of focal abnormalities, and the report did not 
mention hepatitis.  A June 1997 VA outpatient serologic test 
report reflects that an "I[ndirect] F[luorescent] A[ntibody 
immunoflouresent assay]" determined that the veteran 
manifested an anti-smooth muscle antibody titer ("SMA") 
value of less than 1:20.  The report noted that titer values 
greater than or equal to 1:80  were most frequently 
associated with chronic active hepatitis.  It also noted that 
a negative test does not rule out that disease. 

A VA outpatient report of the veteran's "liver disease 
database," dated on or after June 13, 1997, reflects a 
laboratory finding positive for "HCV AB" i.e., the 
hepatitis C antibody.  However, the report was negative for 
all other hepatitis profiles, including the Hepatitis C PCR.  

A July 1997 VA outpatient record reflects an assessment of 
hepatitis C, by the same examiner who rendered the June 1997 
assessment of hepatitis C.  The examiner opined that the 
veteran must be one of the "rare few" who got hepatitis C 
and avoided chronic hepatitis C infection.  The examiner 
scheduled a liver biopsy, but there is no indication in the 
record that this was actually done.  

A November 1997 VA liver examination reflects the veteran's 
complaints of hepatitis.  The examiner reviewed the claims 
file, including the veteran's history of in-service hepatitis 
and laboratory reports.  The diagnostic impression was 
hepatitis type C, acquired during service time.  

During the veteran's September 1998 teleconference hearing, 
conducted before the undersigned Member of the Board 
(teleconference hearing), the veteran testified that he went 
to a hospital two or three years prior to the hearing, and 
found out that he has been a hepatitis "carrier" of type C 
since 1973.  [Teleconference hearing transcript (Tr.) p. 5.]  

In March 1999, the Board decided to request an opinion from a 
medical expert associated with VA regarding the nature and 
etiology of the veteran's claimed hepatitis (VHA opinion), 
and notified the veteran that the Board intended to do so.  
The Board's March 1995 letter to the physician who was to 
render the opinion pointed to the salient evidence, including 
the November 1997 VA examination diagnostic impression of 
hepatitis C, "acquired during service time."  The Board's 
letter asked the physician to conduct a thorough review of 
the record (the claims file was enclosed), and provide an 
opinion, with medical rationale, as to several questions 
regarding the nature and etiology of the veteran's claimed 
hepatitis.  In his June 1999 VHA opinion letter, the 
physician responded to the question of whether it is at least 
as likely as not that the veteran is currently suffering from 
he residuals of hepatitis by stating that there is no 
significant evidence that the veteran is suffering from 
residuals of the hepatitis that he had in service.  He 
further stated that "[t]here is no evidence he currently has 
hepatitis B.  There is no evidence he currently has 
hepatitis.  There is no evidence he currently has significant 
liver disease.  His albumin, bilirubin, and transaminases are 
normal."  In response to the question of whether it is at 
least as likely as not that hepatitis C "currently shown" 
is related to hepatitis or other event present during 
service, the physician responded:

[t]here is no evidence that the veteran 
has hepatitis C.  In fact, there is 
strong positive evidence he does not 
currently have hepatitis C.  The record 
documents that hepatitis C virus is not 
present in two separate polymerase 
chain reaction tests for hepatitis C.  
These are definitive studies.

The record does show that he has been 
EXPOSED to hepatitis C virus in the 
past - he has positive hepatitis C 
antibody.  [Underlining and 
capitalization original.]

The physician's answers to other questions posed by the Board 
were similarly unhelpful to the veteran's claim.  (Although 
the examiner noted that the record mentioned a liver biopsy, 
and that that the results of such a biopsy would be the 
definitive test for "liver disease," the examiner did not 
indicate that this was the definitive test for hepatitis C; 
on the contrary, he indicated that polymerase chain reaction 
studies were the definitive tests for that particular disease 
entity.)  Later in June 1999, the Board wrote to the 
veteran's representative, enclosing a copy of the VHA opinion 
and offering him and the appellant 60 days in which to submit 
rebuttal evidence or argument.  The representative waived the 
right to do so in a signed copy of that letter.  

The foregoing medical evidence credibly shows that the 
veteran manifests the hepatitis C antibody on laboratory 
testing, but does not manifest a positive test for the 
hepatitis C PCR.  The June 1999 VHA opinion persuasively 
interprets the "definitive" significance of a negative test 
for hepatitis C PCR, notwithstanding the lack of any biopsy, 
and the Board therefore assigns great probative value to the 
opinion's conclusion that the veteran does not have hepatitis 
C.  There is no evidence of record that is contrary to the 
VHA opinion's rationale, and its conclusion is corroborated 
by the June 1995 VA examination report and the laboratory 
results of record.  Although the November 1997 VA examination 
report and May 1997 VA outpatient record contain diagnoses of 
hepatitis C and hepatitis C "infection," respectively, such 
evidence does not account for the negative hepatitis C PCR 
test results.  Thus, while those reports are credible, the 
Board assigns greater explanatory (probative) value to the 
VHA opinion.  The other medical evidence of record, including 
the records of Dr. Weiss, does not address the existence vel 
non of hepatitis C.  Accordingly, the weight of the evidence 
is against the veteran's claim in this regard, and the Board 
finds that the veteran does not have hepatitis C.  In the 
absence of the claimed disability, service connection cannot 
be granted.  See Degmetich, 104 F.3d 1328. 

In reaching this conclusion, the Board has considered the 
veteran's testimony and statements (including the statement 
he submitted to the Board in May 1999, along with a waiver of 
his right to have the RO consider that statement).  However, 
there is no evidence to show that he has the medical 
expertise, experience, or training needed to render a self-
diagnosis of hepatitis C.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Black v. Brown, 10 Vet. App. 279, 284 (1997) 
(nurse's statement held not to be competent medical evidence 
of disability in question because nurse had no expertise with 
respect to that type of disability).  Thus, his testimony is 
not credible with respect to the existence of the putative 
hepatitis.

The Board has also reviewed and considered the cases cited by 
the representative in his August 1998 VA Form 646 and during 
the videoconference hearing [Tr. p. 3].  However, these cases 
deal with instances in which the Board's findings were 
determined on appeal to be clearly erroneous, or that the 
duty to assist had not been satisfied, or (in the cited case 
of Van Slack v. Brown, 5 Vet. App. 499 (1993)) the Board 
decision in question was actually affirmed.  Thus, these 
cases are inapposite.


ORDER

Service connection for hepatitis C is denied.  



		
	N. R. Robin
	Member, Board of Veterans' Appeals



 

